Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 3/3/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 26, 28, 31, 38, 41, 48 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US PG pub. 2012/0148503A1) in view of Kieran et al. (USP 4,607,050 A)  and Norton et al. (US PG pub. 2014/0187424 A1).
Tamarkin teaches in example 1, permethrin 1% (pyrethroid), mineral oil 5.6% (an emollient), polysorbate 80, 0.85% (surfactant), xanthan gum 0.25% (viscosity building agent), and glyceryl monostearate 0.45% and diisopropyl adipate 3% in example 3 (emolient) and permethrin in example 5%. The taught amounts of the components 
While Tamarkin teaches a foam forming preparation, Tamarkin does not teach use of a spraying formulation.
Kieran et al. teaches pyrethroid in a spray formulation, see title and claims.
Norton et al. teaches pyrethroid formulations, see title. Norton teaches that the formulation includes between about 0.05 weight % and about 5 weight % of a thickener. In some embodiments, the thickener is less than about 1 weight % of the formulation. In some embodiments, the thickener is less than about 0.5 weight % of the formulation. In some embodiments, the thickener is less than about 0.1 weight % of the formulation. In some embodiments, the thickener is selected from the group consisting of xanthan gum; carrageenan; alginates; methyl cellulose; sodium carboxymethyl cellulose or mixture thereof, see [0013].
Norton teaches that that the formulation may include an anti-settling agent or thickener that can help provide stability to a liquid formulation or modify the rheology of the formulation. Examples of anti-settling agents or thickeners include, xanthan gum; ; and polyethylene oxide . In some embodiments, anti-settling agents or thickeners can make up between about 0.05 and about 10 weight % of the formulation, e.g., between about 0.05 to about 5 weight %, see [0135].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have manipulated the viscosity of the formulation by optimizing the amount of the thickeners xanthan or acrylates along with polyethylene glycols in order to modify the rheology of the formulation for improving stability, motivated by the teachings of Norton et al. Since Norton et al. also teaches spray formulation and Kieran et al. teaches pyrethroid in a spray formulation, it would have been obvious to one of ordinary skill to have modified the rheology of the topical formulation and/or by further using an aqueous medium of Tamarkin et al. in order to make a sprayable formulation because Norton teaches rheology modifiers such as xanthan and methacrylates along with polyethylene glycol helps in improving stability of the formulation, while teaching an water based sprayable formulation.

Claims 1, 3, 5, 8, 10, 26, 28, 31-32, 38, 41, 48, 51-53, 57-58, 66-67, 81, 85 and 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (WO 2004/037225 A2, presented in IDS) in view of Kieran et al. (USP 4,607,050 A) and Norton et al. (US PG pub. 20140187424 A1).

Tamarkin teaches that the pharmaceutical or cosmetic foam carrier of the present invention may further optionally comprise a variety of pharmaceutical or cosmetic ingredients, which are added in order to fine-tune the consistency of the formulation, protect the formulation components from degradation and oxidation and bestow their cosmetic acceptability. Such excipients, may be selected, for example, from the group consisting of diglycerides, triglycerides, stabilizing agents, antioxidants, humectants, flavoring, colorant and odorant agents and other formulation components, used in the art of pharmaceutical and cosmetic formulary, see page 22, first paragraph. The reference teaches that pH adjusting agents can be added, see, humectants and emollients are added to improve the level of hydration of skin and 
Tamarkin does not teach use of spraying formulation.
Kieran et al. teaches pyrethroid in a spray formulation, see title and claims.
Norton et al. teaches pyrethroid formulations, see title. In some embodiments, the thickener is selected from the group consisting of xanthan gum; carrageenan; alginates; methyl cellulose; sodium carboxymethyl cellulose or mixture thereof, see [0013]. Norton teaches that the formulation includes between about 0.05 weight % and about 5 weight % of a thickener. In some embodiments, the thickener is less than about 1 weight % of the formulation. In some embodiments, the thickener is less than about 0.5 weight % of the formulation. In some embodiments, the thickener is less than about 0.1 weight % of the formulation, see [0013].
Norton teaches that that the formulation may include an anti-settling agent or thickener that can help provide stability to a liquid formulation or modify the rheology of the formulation. Examples of anti-settling agents or thickeners include, xanthan gum; carrageenan; alginates; methyl cellulose; sodium carboxymethyl cellulose; hydroxyethyl cellulose; modified starches; polysaccharides and other modified polysaccharides; polyvinyl alcohol; plant oil based materials (cocodithalymide) with emulsifiers; methacrylates; and polyethylene oxide . In some embodiments, anti-settling agents or 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have manipulated the viscosity of the formulation by optimizing the amount of the thickeners xanthan or acrylates along with polyethylene glycols in order to modify the rheology of the formulation for improving stability, motivated by the teachings of Norton et al. Since Norton et al. also teaches spray formulation and Kieran et al. teaches pyrethroid in a spray formulation,  it would have been obvious to one of ordinary skill to have modified the rheology of the topical formulation and/or by further using an aqueous medium of Tamarkin et al. in order to make a sprayable formulation because Norton teaches rheology modifiers such as xanthan and methacrylates along with polyethylene glycol helps in improving stability of the formulation, while teaching an water based sprayable formulation.

Applicant’s arguments are moot in view of new rejections made above necessitated by claim amendments. Norton as discussed above provides motivation for making a sprayable formulation comprising a pyrethroid.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612